Citation Nr: 1724133	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for infertility/sterility, to include as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1961 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2015 the Veteran testified before the undersigned Veterans Law Judge and a copy of the transcript is of record. 

In a March 2016 decision, the Board denied reopening the previously denied claims of entitlement to service connection for genitourinary disorders and entitlement to service connection for residuals of a back injury and denied entitlement to service connection for bilateral hearing loss.  The Board also remanded the claim on the title page for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's infertility/sterility did not manifest during, or as a result of military service; to include as due to exposure to radiation.   


CONCLUSION OF LAW

The criteria for service connection for infertility/sterility are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the notice requirements were accomplished by a letter sent in February 2011, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  

To the extent that the Veteran has claimed that his disability is due to ionizing radiation exposure, the Board notes that the Veteran's infertility/sterility is not a disease specific to radiation exposed Veterans or a radiogenic disease.  Furthermore, the radiation exposure claimed by the Veteran was not due to participation in atmospheric testing, but rather due to radiation emissions from a signal transmitter and radar dish during service.  Moreover, as will be discussed below, the most competent and credible evidence of record is against the Veteran's assertions that his infertility/sterility is due to radiation exposure.  As such, the Board finds that further action on exposure to ionizing radiation is not warranted.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran was afforded a VA examination in July 2016.  The Board finds the VA examination report is adequate because it is based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the March 2016 Board remand directives which included obtaining any identified outstanding treatment records and affording the Veteran a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he is infertile/sterile due to his military service, to include radiation exposure.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to "radiation exposed Veterans" under 38 C.F.R. § 3.309 (d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a "radiogenic disease" under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed Veteran" within specified periods of time.  38 C.F.R. § 3.309 (d)(2).  Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a "radiogenic disease."  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations.  38 C.F.R. § 3.311 (b)(2)(xxiv).

As noted above, the Veteran's infertility/sterility is not a disease specific to radiation exposed Veterans or a radiogenic disease.  Notwithstanding the foregoing, the Veteran may still establish service connection for infertility/sterility with proof of direct causation.  See Combee, supra.

In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of infertility/sterility.  The Veteran's April 1969 separation report of medical examination shows that the Veteran's endocrine system was noted as normal.  During service, the Veteran was treated for pain in the dorsal portion of the foreskin, recurrent orchitis, chronic prostatitis, recurrent vesiculitis, epididymitis and acute urethritis.  

A post-service February 1972 private treatment record shows that the Veteran was treated for urethral strictures with recent urinary tract infection.  The Veteran was treated with internal urethrotomy.  Private treatment records dated August 1973 show that the Veteran was treated for acute prostatitis and chronic urethral stricture.  The Veteran was treated with wide spectrum antibiotics.  Private treatment records dated March 1974 show that the Veteran was treated for urethral stricture, status post dilatation.

A February 2006 VA treatment record shows that the Veteran was diagnosed with hypogonadism (testosterone minimally below normal).  Testosterone patches and prostate exam every six months were prescribed.  

At the December 2015 Board hearing, the Veteran testified that he was exposed to radiation emissions from a signal transmitter and radar dish during service.  The Veteran reported that when he was in school he and his fellow soldiers were told to keep the screen or antenna, if they could, away from the opening of the entrance of their door because the fallout would "make you glow in the dark, sterile, everything else."  The Veteran reported that they then demonstrated this with a grasshopper and "it was just like throwing it in the microwave".  The Veteran testified that this was the only place he was exposed to radiation.  In response to a question from the Veteran's representative as to whether any doctors determined that his sterility was due to radiation exposure, the Veteran testified as follows: "Well, they've not really told me a 100 percent that it was, but I'm telling you what, uh, what, uh, their instructors and everything told us at the time, you know, to, to watch what we were doing, but."

The Veteran was afforded a VA examination in July 2016.  The examiner diagnosed male sterility.  The examiner noted that the Veteran had active service from January 1961 to May 1969.  The Veteran reported that in 1964 he was stationed in Fort Sill, Oklahoma to train on portable satellite dish transmitters which he described as mounted on top of track vehicles.  The Veteran reported that after approximately one year of training, he became stationed in Germany where he operated the satellite dishes for approximately two more years.  He reported that he operated the satellite dishes almost daily during this time period.  He stated he was not required to wear a dosimeter.  He denied seeking care for any radiation exposure incidents or heat related incidents during this time period.  The examiner noted that the Veteran's medical record did not record any radiation monitoring or treatment related to radiation, either ionizing or non-ionizing.  The Veteran reported first seeking care for infertility in 1970.  He reported he had a sperm count and was told he was sterile.  He reported that the doctor had since passed away.  The examiner noted that these records were not available in VBMS.  The Veteran reported that the act of intercourse had never been a problem; however he noted using Viagra in 2007, but had since discontinued its use.  He reported that he does not have biological children, but did adopt two children who have children of their own.  He reported that he has not sought care for infertility through the VA.  The Veteran also reported he has had occasional "kidney infections".  He denied any current genital symptoms.

The examiner noted the above outlined in-service and post-service medical evidence.  The examiner concluded that it was less likely than not the Veteran's infertility/sterility is etiologically related to military service, to include non-ionizing radiation exposure.  The examiner noted the Veteran's above lay statements.  The examiner noted that the Veteran's medical record does not record any radiation monitoring or treatment related to radiation, either ionizing or non-ionizing.  The examiner explained that non-ionizing radiation can be associated with thermal heating of tissues or materials such as occurs in a microwave appliance.  The examiner explained that this type of radiation in lower doses has not been shown to produce long term sterility.  The examiner explained that an acute, high intensity exposure could cause burns or a burning sensation which the Veteran denied experiencing while in service.  The examiner explained that the medical reference, UP TO DATE, reports the reproductive risk of non-ionizing radiation (e.g., electromagnetic fields emitted from computers, microwave communications systems and ovens, power lines, cellular phones, etc.) has been studied extensively.  The examiner noted that reproductive risk of non-ionizing radiation is minimal to non-existent.  The examiner stated that therefore it was his opinion that it is less likely than not the Veteran's infertility/sterility is etiologically related to military service, to include non-ionizing radiation exposure.

Based on the above, the Board finds the most probative evidence of record is against a finding that the Veteran's infertility/sterility is related to his military service, to include exposure to radiation.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the Board finds the July 2016 VA opinion, to be highly probative to the issue at hand.  The July 2016 opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The examiner also considered the Veteran's in-service and post-service treatment for genitourinary symptoms and the Veteran's lay statements in reaching his conclusions.  The examiner also relied on medical literature when reaching his conclusions regarding the type of radiation the Veteran was reportedly exposed to and whether non-ionizing radiation leads to infertility.  Furthermore, there is no competing medical opinion of record.  The Board thus finds that the July 2016 opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his infertility/sterility is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining etiology of infertility/sterility, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his condition is etiologically related to his military service or to radiation exposure requires medical expertise that the Veteran has not demonstrated because infertility/sterility can have different causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his infertility/sterility is related to his military service, to include exposure to radiation.  

The Board also acknowledges the Veteran's reports regarding what he was told about the hazards of his service and the possible etiology of his condition.  While the Veteran's reports of what he has been told are both competent and credible, the Board places more probative value on the July 2016 VA examination in determining the etiology of the Veteran's infertility/sterility.  

In regard to continuity of symptoms and presumptive service connection, the Board notes that the Veteran's infertility/sterility is not an enumerated condition under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection for a chronic disease or continuity of symptomatology is not warranted.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for infertility/sterility is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


